UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 1, 2013 VALLEY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 000-28342 (Commission File Number) 54-1702380 (I.R.S. Employer Identification No.) 36 Church Avenue, S.W. Roanoke, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(540) 342-2265 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders of Valley Financial Corporation (the “Company”) was held on May 1, 2013.The matters considered and voted on by the shareholders at the Annual Meeting and the results were as follows: 1. The election of four directors to serve a three-year term, expiring in 2016.The table below sets forth the voting results for each nominee. Name of Nominee Votes For Votes Withheld Broker Non-Votes James S. Frantz, Jr. Eddie F. Hearp Anna L. Lawson John W. Starr, MD 2. The non-binding resolution to approve the 2012 compensation program for the named executive officers was approved by the shareholders by the following vote: Votes For Votes Against Abstentions Broker Non-Votes 3. The ratification of the Company’s external auditors for the year ending December 31, 2013. Votes For Votes Against Abstentions Broker Non-Votes 0 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALLEY FINANCIAL CORPORATION (Registrant) Date: May 1, 2013 By: /s/ Kimberly B. Snyder Kimberly B. Snyder Executive Vice President and Chief Financial Officer
